Citation Nr: 1436437	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1970 to September 1971, including combat service in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2012 the Board remanded the case for additional development.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to combat service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Tinnitus was incurred in combat service.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2002& Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current bilateral hearing loss (including hearing impairment for VA purposes) and tinnitus disabilities, and was exposed to acoustic trauma in combat service.  The evidence is at least in equipoise as to whether these disabilities are etiologically related to acoustic trauma in service.  Therefore, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for these disabilities is in order.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


